                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    BOARD OF TRUSTEES OF THE SHEET                        Case No. 2:18-CV-2231 JCM (NJK)
                      METAL WORKERS PESION PLAN OF
                 8    SOUTHERN CALIFORNIA, ARIZONA and                                      ORDER
                      NEVADA, et al.,
                 9
                                                            Plaintiff(s),
               10
                             v.
               11
                      SOUTHWEST AIR CONDITIONING
               12     SERVICE, INC., et al.,
               13                                         Defendant(s).
               14
               15            Presently before the court is the matter of Board of Trustees of the Sheet Metal Workers
               16     Pension Plan of Southern California, Arizona and Nevada v. Southwest Air Conditioning
               17     Service, Inc., case number 2:18-cv-02231-JCM-NJK.
               18            The instant action arose from plaintiff Board of Trustees of the Sheet Metal Workers
               19     Pension Plan of Southern California, Arizona and Nevada’s (“plaintiff”) motion for writ of
               20     execution. The court granted plaintiff’s motion on June 20, 2018. (ECF No. 4). Plaintiff moved
               21     for an abstract of judgment (ECF No. 5), which the court issued on January 7, 2019 (ECF No. 9).
               22            There is nothing pending before the court. Plaintiff’s motions for writ of execution and
               23     abstract of judgment have been granted. On November 1, 2019, the court ordered that this case
               24     will be terminated unless a party filed an objection by Thursday, November 14. No objections
               25     were filed.
               26            Thus, the court finds it appropriate to terminate this case.
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the matter of Board of
                3     Trustees of the Sheet Metal Workers Pension Plan of Southern California, Arizona and Nevada
                4     v. Southwest Air Conditioning Service, Inc., case number 2:18-cv-02231-JCM-NJK, is
                5     TERMINATED.
                6            The clerk is instructed to close the case accordingly.
                7            DATED December 9, 2019.
                8                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
